Citation Nr: 0206253	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  93-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  

This case came to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In October 1995, the Board remanded this case for additional 
development.  In an August 2000 decision, the Board 
determined that new and material evidence has not been 
submitted to reopen the veteran's claim for service 
connection for conjunctivitis.  The veteran appealed the case 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary of VA a filed a Motion for Remand of 
the issue denied in this case in light of the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), (now codified 
at 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001)).  In a May 
2001 order, the Court granted the Secretary's motion for 
Remand and vacated the Board's August 2000 decision.


FINDINGS OF FACT

1.  The RO denied service connection for conjunctivitis in 
June 1980.  The veteran was notified of that decision, and of 
his appellate rights and procedures.  The veteran not did 
file a notice of disagreement within the time period for such 
action.

2.  The additional evidence submitted since the June 1980 
decision is new, relevant, and directly relates to the claim 
of service connection for conjunctivitis.

3.  Acute infectious conjunctivitis, diagnosed during 
service, was transitory and resolved without residuals.  

4.  There is no competent medical evidence of record relating 
the veteran's diagnosis of chronic conjunctivitis in 1993 to 
service.


CONCLUSIONS OF LAW

1.  The RO's June 1980 decision denying service connection 
for conjunctivitis is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted subsequent to June 1980 regarding 
service connection for conjunctivitis is new and material, 
and the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Conjunctivitis was not incurred or aggravated during the 
veteran's service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 4.9 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In June 1980, the RO denied service connection for 
conjunctivitis.  The veteran was notified of this decision 
and his procedural and appellate rights by a June 1980 
letter.  The veteran did not file a notice of disagreement.  
In December 1991, the veteran petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that, when determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claim to reopen 
was filed in December 1991.  

The Board observes that the RO, in its March 1993 rating 
decision, denied this issue as not new and material.  The 
Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard and regardless of whether the RO failed to address 
this preliminary issue entirely.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the June 1980 decision 
includes service medical records, which reflect that the 
veteran was treated in service for acute infectious 
conjunctivitis.  The Board notes that evidence in support of 
the application to reopen the claim include a March 1993 
private medical statement showing a diagnosis of chronic 
conjunctivitis.  Such evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).  The claim 
having been reopened, the merits will be addressed by the 
Board in the decision that follows.

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); see 38 C.F.R. § 
3.303 (2001).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

As noted previously, service medical records reveal that the 
veteran was treated for acute infectious conjunctivitis, 
organism undetermined, in 1953.  However, the veteran's 
August 1954 discharge examination showed no complaints, 
findings, or diagnoses of conjunctivitis.  

Service personnel records indicate that the veteran had 
service in the U.S. Army Reserve.  Although the RO attempted 
on several occasions to obtain the veteran's Reserve medical 
records, they were unable to be located.  

The claims file does not contain any records of medical 
treatment for conjunctivitis dated between service discharge 
in 1954 and 1993. VA medical records from reflect treatment 
for glaucoma, vision correction, rotator cuff injury in the 
left shoulder, and a sebaceous cyst.  In a March 1993 private 
medical statement, C. Tartak, M.D., an ophthalmologist, 
reported a diagnosis of chronic conjunctivitis. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion. 

The evidence of record reveals that although there was 
diagnosis of conjunctivitis in service, the evaluation of the 
eyes was normal at discharge in 1954.  There is nothing to 
indicate that the veteran's conjunctivitis during service was 
anything other than an acute and transitory condition.  
Moreover, the record does not contain findings or diagnoses 
of conjunctivitis until 1993, more than 40 years after the 
acute and transitory diagnosis in service.  Furthermore, 
although Dr. Tartak diagnosed conjunctivitis in 1993, he did 
not relate the veteran's current diagnosis to his service 
from 1952 to 1954.   

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
conjunctivitis.  Accordingly, the Board concludes that the 
veteran's claim for service connection for such is denied.  
Because the evidence is not in relative equipoise, the 
benefit of the doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The Court has 
held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claim.  VA's notification requirements have been met by the 
Statement of the Case and the Supplemental Statements of the 
Case issued during the pendency of the appeal.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's available 
service medical records, his VA clinical records, and private 
medical records.  The veteran has not notified VA of any 
records of probative value pertaining to his conjunctivitis 
may be obtained, which have not already been requested by VA 
or associated with his claims folder.   The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, review of the record 
shows that in November 1999, a representative from the 
Department of the Army, Headquarters, 65th Army Reserve at 
Fort Buchanan, Puerto Rico, stated in a telephone 
conversation that the veteran was not an active reservist and 
that his records had been transferred to the National 
Personnel Records Center (NPRC).  The RO requested available 
service medical records from the NPRC and NPRC responded that 
the veteran's records may have been destroyed in a fire and 
requested all dates of active duty.  The RO requested the 
veteran fill out a NA Form 13075, Questionnaire about 
Military Service.  The veteran submitted copies of service 
personnel records.  The RO notified the veteran that these 
records established that the veteran had served in the 
Reserves, but did not identify periods, of active duty or 
active duty for training.  In March 2000, the RO received a 
NA Form 13075 from the veteran.  However, while the veteran 
identified the unit with which he had served on active duty 
and the dates he has served as a reservist, he did not 
identify the specific dates he had served on active duty for 
training or active duty as a reservist, and the specific 
units he had then served with.  The Board notes that service 
medical records from the veteran's period of active service, 
which predated his reserve service, are of record.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for conjunctivitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

